EXPLANATORY NOTE The sole purpose of this filing is to file revised risk/return summary information the Emerging Markets Fund. Bingham McCutchen LLP 2treet, NW Washington, DC 20006-1806 Tel: 202.373.6000 Fax: 202.373.6001 www.bingham.com June 19, 2013 VIA EDGAR US Securities and Exchange Commission treet, NE Washington, DC20549 Re: CNI Charter Funds (File Nos. 333-16093 and 811-07923) Filing Pursuant to Rule 497 under the Securities Act of 1933 Ladies and Gentlemen: On behalf of our client, CNI Charter Funds (the “Trust”), we are filing, pursuant to Rule 497 under the Securities Act of 1933, revised risk/return summary information for the Trust’s Emerging Markets Fund in interactive data format. Please contact me at (202) 373-6046 with your questions or comments. Sincerely, /s/ Amanda R. Goodhart Amanda R. Goodhart
